GARLAND, Circuit Judge
(after stating the facts as above)
[1] We have carefully examined the record, and are satisfied that all questions of fact were fairly left to the jury, that there was evidence to go to the jury upon the question of negligence, and that the whole case depended upon whether or not the trial judge declared the law ■of the case to the jury correctly. The trial judge charged the jury .as follows:
“I charge you, as a matter of law, that the plaintiff on that train upon which he was injured was a passenger for hire, and the defendant owed him as such the highest degree of care consistent with the practical operation of that train.”
[2] With reference to the clause of the contract which purported to release the railway company from all liability for injuries suffered by Williams, either by reason of the negligence of the railway company, its servants or otherwise, the trial court charged the jury as follows:
“1 charge you, gentlemen, as a matter of law, that that provision of the contract is void. It is void out of grave and important considerations of public policy, which it is not necessary for me to explain to you in detail. It being void as a matter of law, it would be highly improper for you to give *211It, in passing upon the issues of fact, any consequence or consideration whatever.”
Both of these charges were excepted to, and are now assigned as error.
We are of the opinion that the facts in this case bring it within the rule announced by the Supreme Court in the case of Railroad Company v. Lockwood, 17 Wall. 357, 21 L. Ed. 627. We have this day, in the case of Lanson B. C. Kirkendall v. Union Pacific Railroad Company, 200 Fed. 197, 118 C. C. A. -, followed the Lockwood Case, and stated at length our reasons for so doing. It would be unnecessary repetition to again state them here.
Upon the authority of the Lockwood Case and the Kirkendall Case, the judgment of the court below must be affirmed.
And it is so ordered.